 NDFL 245B (Rev. 11/16)           Judgment in a Criminal Case
                                  Sheet 1


                                         UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF FLORIDA
                                                                PANAMA CITY DIVISION

               UNITED STATES OF AMERICA                                   )
                                                                          )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                                                                          )       Case Number:          5:18-mj-31-MJF
                                                                          )
                          BRETT C. PERRIN
                                                                          )
                                                                          )       USM Number:
 THE DEFENDANT:                                                           )       Turner Arthur Rouse, Retained
                                                                                                           Defendant’s Attorney


☒        pleaded guilty to count 1 of the Superseding Information

☐        pleaded nolo contendere to count(s)_____________________________________________________________________________
         which was accepted by the court.

☐        was found guilty on count(s) __________________________________________________________________________________
         after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

    Title & Section                       Nature of Offense                                         Offense Ended                 Count

   F.S.S. § 316.192(1) and 18             Reckless driving                                          February 11, 2018             1
   U.S.C. §§ 7 and 13




    The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

☐        The defendant has been found not guilty on count(s) ______________________________________________________________
☒        Counts 2 and 3 ☐ is           ☒ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant shall notify the court and United States attorney of any material change in the defendant’s economic circumstances.

                                                                   January 22, 2019
                                                                   Date of Imposition of Judgment


                                                                   /S/ Michael J. Frank
                                                                   Signature of Judge

                                                                   Michael J. Frank, United States Magistrate Judge
                                                                   Name and Title of Judge
                                                                   January 24, 2019
                                                                   Date
 NDFL 245B (Rev. 11/16)         Judgment in a Criminal Case
                                Sheet 4 — Probation
                                                                                                                    Judgment—Page   2   of 6_
 DEFENDANT:                BRETT C. PERRIN
 CASE NUMBER:              5:18-mj-31-MJF

                                                              PROBATION

You are hereby sentenced to probation for a term of 1 year

                                                    MANDATORY CONDITIONS

1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
         probation and at least two periodic drug tests thereafter, as determined by the court.
             ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.       ☐ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.       ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.       ☐ You must participate in an approved program for domestic violence. (check if applicable)
7.       ☐ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.      You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
         fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
 NDFL 245B (Rev. 11/16)          Judgment in a Criminal Case
                                 Sheet 4A — Probation
                                                                                                                      Judgment—Page   3   of 6_
 DEFENDANT:                 BRETT C. PERRIN
 CASE NUMBER:               5:18-mj-31-MJF

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time you
      were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
      you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
      from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
      you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
      not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
      or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                                      Date:
 NDFL 245B (Rev. 11/16)        Judgment in a Criminal Case
                               Sheet 4D — Probation
                                                                                                               Judgment—Page   4   of 6_
 DEFENDANT:               BRETT C. PERRIN
 CASE NUMBER:             5:18-mj-31-MJF

                                        SPECIAL CONDITIONS OF SUPERVISION

1. You shall pay a $10 special monetary assessment.

2. You shall pay a $300 fine at the rate of $30 per month to commence 30 days from date of Judgment.

3. You shall complete one (1) session of the Victim Impact Panel within the first 3 months commencing from date of Judgment
    NDFL 245B (Rev. 11/16)              Judgment in a Criminal Case
                                        Sheet 5 — Criminal Monetary Penalties
                                                                                                                            Judgment—Page   5   of 6_
    DEFENDANT:                  BRETT C. PERRIN
    CASE NUMBER:                5:18-mj-31-MJF

                                                     CRIMINAL MONETARY PENALTIES
            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                             Assessment                     JVTA Assessment *                         Fine            Restitution

TOTALS                         $10.00                              $0 - None                         $300.00          $0 - None

☐        The determination of restitution is deferred until ________. An Amended Judgment in a Criminal Case (AO 245C) will be entered
         after such determination.

☐        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
         in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
         paid before the United States is paid.
     Name of Payee                                         Total Loss**                     Restitution Ordered        Priority or Percentage




     TOTALS                                         $                                   $

☐        Restitution amount ordered pursuant to plea agreement: _______________________

☐        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
         penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ☐ the interest requirement is waived for the ☐                fine ☐         restitution.

         ☐ the interest requirement for the ☐              fine      ☐          restitution is modified as follows:




*
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
    after September 13, 1994, but before April 23, 1996.
    NDFL 245B (Rev. 11/16)          Judgment in a Criminal Case
                                    Sheet 6 — Schedule of Payments
                                                                                                                            Judgment—Page      6   of 6_
    DEFENDANT:                  BRETT C. PERRIN
    CASE NUMBER:                5:18-mj-31-MJF

                                                       SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A           ☒ Lump sum payment of            $10.00        due immediately, balance due

                     ☐ not later than               , or

                     ☒ in accordance with        ☒ C, ☐ D, ☐ E, ☐ F below, or

B           ☐ Payment to begin immediately (may be combined with              ☐ C,          ☐ D, or            ☐ F below); or

C           ☒ Payment in equal monthly (e.g., weekly, monthly, quarterly) installments of                $30.00     over a period of
                 10 months (e.g., months or years), to commence        30 days     (e.g., 30 or 60 days) after the date of this judgment; or

D      ☐        Payment in equal              (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                 (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

E           ☐ Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F           ☐ Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐           Joint and Several

            Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
            corresponding payee, if appropriate.


☐           The defendant shall pay the cost of prosecution.

☐           The defendant shall pay the cost of prosecution.

☐           The defendant shall pay the following court cost(s):

☐           The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
